PER CURIAM.
The trial court dismissed this case for lack of record activity pursuant to Florida Rule of Civil Procedure 1.420(e). The defendants filed their motion to dismiss on April 20,1999.
On August 27, 1998, appellants re-noticed a hearing for September 8, 1998 at which it argued its motion to amend the complaint. The court also treated the hearing as a status conference. This noticed hearing constituted record activity sufficient to preclude dismissal under the Rule. See Brown v. Meyers, 702 So.2d 646 (Fla. 4th DCA 1997); Samuels v. Palm Beach Motor Cars Ltd. by Simpson, Inc., 618 So.2d 310 (Fla. 4th DCA 1993); Wilcox v. Morse, 693 So.2d 91, 92 (Fla. 2d DCA 1997).
REVERSED.
DELL, POLEN and GROSS, JJ., concur.